In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Cordova, J.), dated February 16, 1995, as, after a hearing, awarded custody of the parties’ son to the father.
Ordered that the order is affirmed insofar appealed from, without costs or disbursements.
"The evaluation of the various factors to be taken into account in deciding a custody question is best made by the trial court which is in the most advantageous position to evaluate the testimony, character, and sincerity of the parties (see, Eschbach v Eschbach, 56 NY2d 167). Custody matters are ordinarily within the discretion of the trial court and its findings are entitled to the greatest respect (see, Matter of Irene O., 38 NY2d 776, 777), unless they lack a sound and substantial basis in the record (see, Matter of Gloria S. v Richard B., 80 AD2d 72, 76)” (Klat v Klat, 176 AD2d 922, 923).
The testimony of the court-appointed psychiatrist supported the Family Court’s determination to award custody, subject to future modification, to the father. We see no basis to overturn that determination (see, Matter of Benjamin B., 234 AD2d 457; Klat v Klat, supra). Bracken, J. P., Pizzuto, Florio and Mc-Ginity, JJ., concur.